Citation Nr: 0429049	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-14 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for internal derangement of the left knee from 
April 23, 1997, to June 30, 2003.
	
2.  Entitlement to a disability rating for osteoarthritis 
with limitation of motion of the left knee, status-post left 
total knee replacement, in excess of 10 percent from November 
20, 1997, to October 4, 1998; in excess of 20 percent from 
October 5, 1998, to August 3, 2000; in excess of 20 percent 
from October 1, 2000, to June 5, 2001; and in excess of 30 
percent from August 1, 2002, onward. 

3.  Entitlement to a disability rating for degenerative disc 
disease of L5-S1, postoperative spinal fusion at L4-S1 and 
laminectomy at L3-S1 in excess of 40 percent from September 
11, 1998, to February 7, 2001; in excess of 60 percent from 
February 8, 2001, to January 31, 2002; and in excess of 40 
percent from April 1, 2002. 

4.  Entitlement to a disability rating for right L-5 
radiculopathy affecting right lower extremity, in excess of 
20 percent from September 23, 2002.  

5.  Entitlement to service connection for trochanteric 
bursitis of the right hip, claimed as secondary to the 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision that, inter alia, 
granted service connection and assigned an initial 10 percent 
evaluation for "internal derangement of the left knee," 
effective from the date of receipt of the claim-i.e., 
April 23, 1997.  The veteran submitted a notice of 
disagreement (NOD) with the assigned rating in February 1998.  
In August 1998, the RO increased the initial rating to 20 
percent and issued a statement of the case (SOC).  The 
veteran submitted a substantive appeal in September 1998.  In 
December 2002, the RO proposed that the rating for internal 
derangement of the left knee be reduced from 20 to 0 percent.  
In April 2003, the RO implemented the reduction in rating as 
of July 1, 2003.  In May 2003, the RO sent the veteran a 
letter, indicating that it had reduced his rating for 
internal derangement of the left knee from 20 to 0 percent.  
It was explained that since the veteran had undergone total 
left knee replacement, any internal derangement was 
eliminated.  Thereafter, he did not respond with any 
expression of disagreement with the reduction.  As such, the 
propriety of the reduction will not be discussed in the 
following decision.  The Board will, however, discuss the 
initial assignment of a 20 percent rating from April 23, 
1997, until, June 30, 2003.

In August 1999, the RO awarded a separate 10 percent 
evaluation for limitation of motion of the left knee as of 
November 20, 1997, and a 20 percent evaluation as of 
October 5, 1998.  By a September 2000 RO decision, the 
veteran's disability was recharacterized as osteoarthritis 
with limitation of motion of the left knee; a 100 percent 
rating was granted from August 4, 2000, to September 30, 
2000, in recognition of surgery (arthroscopy) and 
convalescence; thereafter, a 20 percent rating was assigned 
as of October 1, 2000.  By a July 2001 RO decision, another 
100 percent rating was assigned from June 6, 2001, to July 
31, 2002, based on surgery (total knee replacement) and 
convalescence.  Thereafter, a 30 percent rating was assigned 
as of August 1, 2002.  The veteran appeals for a higher 
initial evaluation during all the aforementioned periods. 
 
These matters also come to the Board on appeal from an August 
1999 decision that, inter alia, granted service connection 
and assigned an initial 10 percent evaluation for 
degenerative disc disease of L5-S1, effective from the date 
of receipt of the claim-i.e., September 11, 1998; and denied 
service connection for trochanteric bursitis of the right 
hip.  The veteran submitted a NOD with the assigned rating 
and the denial of service connection in August 1999.  The RO 
issued a SOC in September 1999.  Correspondence received from 
the veteran in October 1999 has been accepted by the Board as 
a substantive appeal, in lieu of VA Form 9.  In December 
2002, the RO increased the initial rating for degenerative 
disc disease of L5-S1 to 40 percent, as of September 11, 
1998; a 60 percent was assigned as of February 8, 2001; a 100 
percent rating was assigned as of February 1, 2002, based on 
surgery (spinal fusion at L4-S1, and laminectomy at L3-S1); 
and a 10 percent rating was assigned as of April 1, 2002.  In 
April 2003, the RO increased the veteran's rating from 10 to 
40 percent as of April 1, 2002.  In addition, in April 2003, 
the RO awarded a separate 20 percent evaluation for 
radiculopathy, right L-5 level, affecting the right lower 
extremity, effective on September 23, 2002.  The veteran has 
continued his appeal.  

The RO issued supplemental SOCs in August 1999, April 2003, 
and May 2003.  Because the veteran has disagreed with the 
initial ratings assigned following the grant of service 
connection for his left knee and back disabilities, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Likewise, because a higher evaluation is available for the 
service-connected left knee disability prior to the date of 
the veteran's hospital admission for a total left knee 
replacement on June 6, 2001, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Hence, the Board has re-characterized the 
issues on appeal as shown on the first page of this document.   

The claims for an increased rating for right L-5 
radiculopathy affecting the right lower extremity and for 
service connection for trochanteric bursitis of the right hip 
are addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.  
The remaining issues will be discussed in the decision that 
follows. 

As a final preliminary matter, the Board notes that, in 
correspondence dated in March 2003, the veteran raised the 
issues of service connection for erectile dysfunction, for 
urinary and rectal incontinence, and for depression as 
secondary to his service-connected disabilities.  As those 
issues have not been adjudicated by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  

At the outset the Board would like to point out that the 
veteran's service-connected left knee disability is 
separately rated as: 1) internal derangement of the left 
knee; and 2) osteoarthritis with limitation of motion of the 
left knee, status post surgeries (arthroscopy and total knee 
replacement).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims has been accomplished.

2.  For the period from April 23, 1997, through June 30, 
2003, the veteran's internal derangement of the left knee was 
manifested by objective evidence of overall moderate 
impairment due to instability. 

3.  For the period from November 20, 1997, through August 3, 
2000, there was objective evidence of osteoarthritis of the 
left knee with limited range of motion and pain. 

4.  From August 4, 2000, to September 30, 2000, the veteran 
was assigned a 100 percent rating in recognition of 
convalescence for arthroscopic surgery of the left knee. 

5.  For the period from October 1, 2000, to June 5, 2001, 
there was objective evidence of osteoarthritis of the left 
knee with limited range of motion and pain. 

6.  From June 6, 2001, through July 31, 2002, the veteran was 
assigned a 100 percent rating in recognition of convalescence 
for total left knee replacement. 

7.  As of August 1, 2002, the veteran's status-post left 
total knee replacement has been manifested primarily by 
intermediate degrees of weakness and loss of coordination, 
complaints of pain, and limited flexion. 

8.  For the period from September 11, 1998, through 
January 31, 2002, the veteran's service-connected 
degenerative disc disease of L5-S1 was manifested by 
objective evidence of an asymmetric right disc protrusion at 
L5-S1, radiating pain from the lower back to the right lower 
extremity, overall evidence of severe pain, and likely 
additional functional loss due to pain; together, these 
symptoms produced functional impairment comparable to 
pronounced intervertebral disc syndrome.

9.  The veteran's service-connected degenerative disc disease 
of L5-S1 was rated 100 percent disabling from February 1, 
2002, to March 31, 2002, based on back surgery (spinal fusion 
of L5-S1 and laminectomy of L3-S1) and convalescence.

10.  As of April 1, 2002, the veteran's service-connected 
degenerative disc disease, postoperative spinal fusion of L5-
S1 and laminectomy of L3-S1, has been manifested primarily by 
complaints of pain, occasional right sciatica symptoms, 
significant limited motion, and likely additional functional 
loss due to pain; together, these symptoms produce functional 
impairment comparable to severe intervertebral disc syndrome 
with recurring attacks with intermittent relief, and/or 
chronic orthopedic manifestations of severe limited motion of 
the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
internal derangement of the left knee, from April 23, 1997, 
through June 30, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 
5257 (2003).

2.  The criteria for a 20 percent rating for osteoarthritis 
with limitation of motion of the left knee from November 20, 
1997, through October 4, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2003).

3.  The criteria for a rating in excess of 20 percent from 
October 5, 1998, to August 3, 2000, for osteoarthritis with 
limitation of motion of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2003).

4.  The criteria for a rating in excess of 20 percent rating 
for osteoarthritis with limitation of motion of the left knee 
(status post surgery) from October 1, 2000, to June 5, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2003).

5.  The criteria for a rating in excess of 30 percent for 
osteoarthritis with limitation of motion, status-post left 
total knee replacement have not been since August 1, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2003).

6.  The criteria for a 60 percent rating for degenerative 
disc disease of L5-S1 from September 11, 1998, through 
February 7, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

7.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease of L5-S1 from February 8, 2001, to 
January 31, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

8.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease, postoperative spinal fusion of L5-
S1, and laminectomy of L3-S1, have not been met since 
April 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5293 
(effective prior to and as of September 23, 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for a left knee disability, 
status-post left total knee replacement, degenerative disc 
disease, postoperative spinal fusion of L5-S1, and 
laminectomy of L3-S1 has been accomplished.

Through the August 1998 and September 1999 SOCs-and the 
August 1999, April 2003, and May 2003 supplemental SOCs-as 
well as the February 2003 letter, the veteran and his 
representative have been notified of the laws and regulations 
governing the claims, the evidence that has been considered 
in connection with this appeal, and the bases for the denial 
of the claims.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's February 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.

When the RO initially adjudicated the claims in September 
1997 and in August 1999, the VCAA was not then in effect.  
Following enactment of the VCAA, the RO issued to the veteran 
the February 2003 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for increased 
ratings, and solicitating information and evidence from the 
veteran.  The letter was provided to the veteran before the 
April and May 2003 supplemental SOCs, and the matters were 
sent to the Board after a one-year period for response to 
such a notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

As indicated above, the RO issued the August 1998 and 
September 1999 SOCs, explaining what was needed to 
substantiate the claims, within one year of the September 
1997 and August 1999 rating decisions on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the veteran has not informed the RO of the 
existence of any evidence that had not already been obtained 
in response to the February 2003 letter, or at any other 
point during the pendency of this appeal.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the matters on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, no outstanding sources 
of pertinent evidence, to include from any treatment 
providers, has been identified, and the veteran has not 
indicated that there is any outstanding pertinent evidence 
that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for higher 
initial ratings for his left knee disability prior to June 6, 
2001, and for his degenerative disc disease of L5-S1 prior to 
February 1, 2002, as well as his claims for increased ratings 
for status-post left total knee replacement from August 1, 
2002, and for degenerative disc disease, postoperative spinal 
fusion of L5-S1, and laminectomy of L3-S1 from April 1, 2002.

II.  Left Knee

Service medical records reveal that the veteran was treated 
in service for marked effusion and stiffness of the left 
knee, and possible cruciate laxity.  During a VA examination 
in July 1997, the veteran reported repeated swelling of his 
left knee and buckling, with multiple episodes of locking.  
The examiner, at that time, found internal derangement of the 
left knee, secondary to degenerative changes and loose 
bodies.  Flexion of the left knee was limited to 90 degrees.  
Records show that, although the veteran underwent several 
arthroscopy procedures, he continued to have constant pain, 
sharp at times, which was aggravated further by walking.

A November 1998 consultation report indicated that the 
veteran's left knee lacked "15 degrees of full extension to 
90 degree angle flexed."  An August 2000 operative report 
documented severe osteoarthritis involving all three 
components of the veteran's left knee.  In April 2001, the 
veteran reported experiencing an increase in the severity of 
pain and loss of range of motion of his left knee over the 
past few years.  

On June 6, 2001, the veteran was hospitalized; he underwent a 
left total knee replacement.   

The veteran underwent a VA examination in March 2003.  He 
still complained of pain, as well as very sensitive skin 
about the left knee.  On examination, the veteran walked with 
a limp and used a cane for assistance and ambulation.  He had 
pain on palpation of the entire knee, both medially, 
laterally, and about the patellar area.  The examiner noted 
good stability.  The veteran flexed his left knee to 
90 degrees with full extension.  The examiner diagnosed the 
veteran with status-post left total knee arthroplasty with 
fair result.  The examiner also noted that the physical 
findings reported could be significantly different during 
flare up of symptoms, which occurred with varying frequency.  
Painful symptoms noted also required the veteran to expend 
extra energy in completing tasks, resulting in early fatigue, 
weakened movements, and a loss of coordination.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Under Diagnostic Code 5257, a 20 percent evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
evaluation.

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
rating.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 30 
degrees is 20 percent disabling; and limitation of flexion to 
15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable; limitation of extension to 10 
degrees is 10 percent disabling; limitation of extension to 
15 degrees is 20 percent disabling; limitation of extension 
to 20 degrees is 30 percent disabling; limitation of 
extension to 30 degrees is 40 percent disabling; and 
limitation of extension to 45 degrees is 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Evaluation of the Left Knee Derangement
From April 23, 1997, through June 30, 2003
 
Following a review of the evidence on file, the Board 
determines that the veteran's internal derangement of the 
left knee is productive of no more than a 20 percent rating 
from the time of the initial grant of service connection 
(April 23, 1997) until the time it was reduced to 0 percent 
as of July 1, 2003.  

A historical review of the file reveals that his service 
medical records reflect that he had episodes of effusion, 
stiffness, and possible laxity.  During his VA examination in 
July 1997, it was noted he had swelling, buckling, and 
multiple episodes of locking.  On June 6, 2001, the veteran 
was hospitalized; he underwent a left total knee replacement.  
The veteran underwent a VA examination in March 2003.  He had 
pain on palpation of the entire knee, both medially, 
laterally, and about the patellar area.  The examiner noted 
good stability.  The examiner diagnosed the veteran with 
status-post left total knee arthroplasty with fair result. 

In April 2003, the RO reduced the veteran's rating for 
internal derangement of the left knee, from 20 percent to 0 
percent, based on his surgery.  He did not disagree with this 
reduction.

There is no evidence that demonstrates that the veteran's 
internal derangement of the left knee was severely disabling 
under Diagnostic Code 5257.  It is fully acknowledged that he 
had laxity and episodes of locking; and a 20 percent rating 
is appropriate given the aforementioned symptoms. 

It must be noted that the veteran was assigned 100 percent 
ratings (as noted in the Findings of Fact) during periods 
during which he required convalescence from left knee 
surgical treatment (e.g. arthroscopy and total left knee 
replacement).  Furthermore, it is noted that while he may 
have had other symptoms such as arthritic changes and 
limitation of motion, such are contemplated in the assignment 
of a separate rating, discussed below.  Finally, it is noted 
that a March 2003 examination report indicated that he had 
good stability.  Given this finding, the RO decided to reduce 
his rating to 0 percent, and he has not expressed any 
disagreement with this. 

In sum, no more than a 20 percent rating is warranted for 
internal derangement of the left knee, from April 23, 1997, 
to June 30, 2003.
 
Evaluation of  Osteoarthritis with Limitation of Motion of 
the Left Knee from November 20, 1997, to August 3, 2000

Historically, it is noted that the veteran's left knee 
symptoms in service included effusion and stiffness of the 
left knee.  Following his service discharge, the veteran 
underwent a VA examination in July 1997, during which he 
reported repeated swelling of his left knee.  At that time, 
flexion of the left knee was limited to 90 degrees.  
Subsequent records show that although the veteran underwent  
arthroscopic procedures, he continued to have constant pain, 
sharp at times, which was aggravated further by walking.  An 
August 2000 operative report documented severe osteoarthritis 
involving all three components of the veteran's left knee.  
Throughout the records, the veteran has consistently 
complained of left knee pain and pain on use. 

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the aforementioned evidence supports an increase 
from a 10 to a 20 percent rating from November 20, 1997, to 
October 4, 1998.  The Board comes to this conclusion, in 
part, due to the subjective and objective evidence of 
arthritis with limitation of motion and functional loss (to 
include pain) since his service discharge.  38 U.S.C.A. 
§ 5107(b).  The assignment of a 20 percent rating constitutes 
a grant of benefits for this portion of the veteran's appeal.  

Given the aforementioned increased rating to 20 percent, the 
question now becomes whether the veteran is entitled to a 
rating in excess of 20 percent from November 20, 1997, to 
August 3, 2000.  Unfortunately, the evidence does not support 
a rating higher than 20 percent.  Even with due consideration 
of pain and functional loss, the aforementioned evidence 
(covering the entire period from November 20, 1997, through 
August 3, 2000) does not establish consistent findings of 
limitation of extension to 20 degrees, or limitation of 
flexion to 15 degrees; and such findings are required for a 
higher rating of 30 percent under Diagnostic Codes 5260 and 
5261. 

In sum, the Board finds that a 20 percent rating is the most 
appropriate rating for  the entire period from November 20, 
1997, through August 3, 2000. 

Evaluation of Osteoarthritis with Limitation of Motion of the 
Left Knee, status-post surgery, from October 1, 2000, to June 
5, 2001

The Board notes that the veteran is currently in a receipt of 
a 20 percent rating during the period in question.  Even with 
due consideration of pain and functional loss on use, there 
is no evidence on file that establishes the criteria for a 30 
percent rating during this period.  As noted above, the 
criteria for a higher rating include limitation of extension 
to 20 degrees, or limitation of flexion to 15 degrees.  
As such, the claim must be denied. 

Evaluation of Osteoarthritis with Limitation of Motion, 
status post left total knee replacement, as of August 1, 2002

On June 6, 2001, the veteran underwent a left total knee 
replacement.  Thereafter he had a lengthy period of 
convalescence, during which he was appropriately rated 100 
percent disabling.  The RO established a 30 percent rating as 
of August 1, 2002.  The question presently before the Board 
is whether the veteran is entitled to a rating in excess of 
30 percent as of August 1, 2002. 

The veteran underwent a VA examination in March 2003.  During 
the examination, he complained of pain and sensitive skin 
about the left knee.  On examination, the veteran walked with 
a limp and used a cane for assistance and ambulation.  He had 
pain on palpation of the entire knee, both medially, 
laterally, and about the patellar area.  The examiner noted 
good stability.  The veteran flexed his left knee to 
90 degrees with full extension.  The examiner diagnosed the 
veteran with status-post left total knee arthroplasty with 
fair result.  The examiner also noted that the physical 
findings reported could be significantly different during 
flare up of symptoms, which occurred with varying frequency.  
Painful symptoms noted also required the veteran to expend 
extra energy in completing tasks, resulting in early fatigue, 
weakened movements, and a loss of coordination.

Pursuant to Diagnostic Code 5055, prosthetic replacement of a 
knee joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30).  Thereafter, chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
warrant a 60 percent rating.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The 
minimum rating following replacement of a knee joint is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board has considered whether more than a 30 percent 
rating for a left knee replacement may be assigned, beginning 
August 1, 2002.

There is no evidence of ankylosis or complete immobility of 
the left knee to warrant an increased rating under Diagnostic 
Code 5256.  On VA examination in March 2003, ranges of motion 
were elicited.  There was no evidence of nonunion of the 
tibia and fibular with loose motion to warrant an increased 
rating under Diagnostic Code 5262.  As the recent medical 
evidence shows, the veteran's prosthetic left knee is stable 
and intact.

In this case, the medical evidence of record since the June 
2001 total left knee replacement shows that the veteran still 
reports having pain since the surgery.  The March 2003 
examination report notes significant restriction in flexion, 
but with full extension of the left knee.  Other evidence on 
file suggests that the veteran's status-post left total knee 
replacement includes residuals of weakened movement in the 
affected extremity and a loss of coordination, in addition to 
the limited motion noted, during symptom flare-ups.  Thus, 
the Board finds that, even with consideration of functional 
loss due to pain and other factors, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 2002 
(1995), the record reflects no more than an intermediate 
degree of residual weakness and pain so as to warrant no more 
than the currently assigned 30 percent rating under 
Diagnostic Code 5055, as of August 1, 2002.  See 38 C.F.R. 
§ 4.7.  An increased rating to 60 percent is not warranted.

Left Knee - All Time Periods

It is noted that a recent General Counsel opinion (VAOPGCPREC 
9-04) provides that separate ratings are potentially 
available under Diagnostic Codes 5260 and 5261; an analysis 
of the evidence, however, does not support separate ratings 
for any of the time periods in question.  In this regard, it 
is noted that the veteran does not meet the criteria for a 
compensable rating under Diagnostic Code 5260 and Diagnostic 
Code 5261, simultaneously.

The veteran is in receipt of separate ratings under 
Diagnostic Code 5257 and under Diagnostic Codes 5003, 5260, 
5261; the assignment of separate ratings takes into 
consideration the dictates of VAOPGCPREC 23-97.  

The veteran has indicated that his left knee disability is 
more disabling than currently evaluated.  While the veteran 
is competent to testify as to symptomatology he has 
experienced, including pain, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to the precise severity of his left knee condition.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  As such, the 
veteran's opinion has lessened probative value.  The Board 
does conclude that the medical evidence, prepared by 
disinterested professionals, is more probative as to the 
degree of the veteran's service-connected impairment.

Degenerative Disc Disease of L5-S1

X-rays taken of the veteran's lumbosacral spine in November 
1998 revealed advanced degenerative osteoarthritic change at 
L5-S1.

An MRI scan of the veteran's spine in December 1999 revealed 
mild multilevel spinal stenosis secondary to bulging annuli 
and facet hypertrophy.  There was an apparent asymmetric 
right disc protrusion at L5-S1.  The veteran was instructed 
to restrict repetitive bending, prolonged standing in same 
position, prolonged sitting without position changes, and 
lifting weights greater than 10 pounds.

In June 2000, the veteran reported that he was in severe 
pain, and that the TENS unit was no longer helping him.

Private medical records received in January 2002 reflect the 
veteran's having longstanding low back pain and right lower 
extremity pain.  Diagnostic medical imaging revealed L5 
spondylolysis with a spondylolisthesis at L5-S1, with nerve 
root compression pressing on the right-hand side.  A computed 
tomography myelogram also revealed severe compression of the 
nerve.

On February 1, 2002, the veteran underwent a posterior lumbar 
laminectomy of L3 through S1, with posterolateral lumbar 
spinal fusion of L4 to S1.

Physical therapy notes, dated in August 2002, reflect that 
the veteran's overall low back symptoms were about 30 percent 
improved, but that he still had pain when lifting objects and 
right sciatica symptoms occurred after walking too far.

In October 2002, the veteran reported having increased pain 
in his back with any activity, which radiated into the right 
lateral leg.

VA progress notes, dated in January 2003, show that the 
veteran still reported low back pain, but not the severe back 
that he used to get prior to the surgery.

The veteran underwent a VA examination in March 2003.  He 
reported developing low back and right leg pain secondary to 
his gait disturbance, and underwent lumbar fusion in February 
2002.  He still experienced pain in his low back, with 
frequent flare-ups precipitated by any type of activity.  The 
VA examiner noted that the veteran had four episodes of 
incapacitating backache over the past year, one of which 
required hospitalization for several days; the others 
required examination and treatment by a physician.  The 
veteran used a cane for assistance in walking, and wore a 
lumbosacral support.  He did no lifting, pushing, or pulling.  
He stood for very short periods of time, and walked for short 
distances.  He shifted positions frequently when sitting or 
traveling in a car.  He could not kneel, squat, or stoop; he 
avoided stairs.  The veteran reported back pain when he bends 
at the waist, and his sleep was occasionally disturbed.

On examination, the VA examiner noted some degree of 
difficulty for the veteran to get on and off the examining 
table, and to disrobe.  Structural examination of the lumbar 
spine revealed flattening of the lumbar lordosis, and a 17-
centimeter midline scar, which was well healed.  There was 
tenderness on palpation of the lower lumbar paravertebral 
musculature.  There did not appear to be any lumbar muscular 
spasm.  Range of motion of the lumbar spine was to 20 degrees 
on flexion, to 0 degrees on extension, to 10 degrees on right 
lateral bending and 10 degrees on left lateral bending, and 
to 10 degrees on rotation to the right and left.

Neurologic examination of the lumbar area revealed no atrophy 
of either lower extremity.  Straight leg raising was to 60 
degrees on the left and 30 degrees on the right.  The left 
extensor hallucis longus was 5/5, and the right was 4/5.  
Quadriceps strength was 5/5 bilaterally, and ankle strength 
was 3/5.  Patellar reflexes were absent bilaterally; Achilles 
reflexes were present and symmetrical at +1.  The veteran was 
unable to heel walk on his right foot.

The VA examiner diagnosed the veteran with status-post lumbar 
fusion with a residual right L5 radiculopathy.  In addition, 
the VA examiner indicated that, during flare-ups, which 
occurred with varying frequency, the physical findings of 
this examination could be significantly different.
   
As noted above, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002.  See 67 Fed. Reg. 54345 (August 22, 
2002).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see April 2003 rating decision 
and April 2003 supplemental SOC); as such, there is no due 
process bar to the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  If an increase is 
warranted on the basis of the revised the criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000).  

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 (effective September 23, 2002), a 
maximum 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 10 
percent rating is warranted for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months. 

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

As noted above, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

Evaluation of Degenerative Disc Disease
of L5-S1 from September 11, 1998, to January 31, 2002

For the period from September 11, 1998, to February 7, 2001, 
the veteran's degenerative disc disease is rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Effective February 8, 2001, the RO increased the 
evaluation for the veteran's degenerative disc disease to 60 
percent until January 31, 2002.

A MRI scan in December 1999 documented an asymmetric right 
disc protrusion at L5-S1.  There is also evidence of 
radiating pain, from the lower back to the right lower 
extremity.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  In this regard, the Board notes that the 
veteran has repeatedly reported pain in his lower back that 
has progressively worsened, and, which according to the 
veteran, prevents him from performing any type of activity.  
Likewise, a physician at the December 1999 MRI scan noted 
limitations in the veteran's ability to bend, lift things, 
and stand and sit in the same position.
 
Given the objective findings, the veteran's complaints, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence from September 11, 1998, to 
February 7, 2001, suggests overall disability more comparable 
to pronounced intervertebral disc syndrome, so as to warrant 
assignment of an increased rating from 40 to 60 percent 
evaluation under Diagnostic Code 5293 (now re-numbered 5243).  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the aforementioned increased rating, the question now 
becomes whether the veteran is entitled to a rating in excess 
of 60 percent from September 11, 1998, to January 31, 2002.  
The Board notes that a 60 percent rating is the maximum 
assignable rating under Diagnostic Code 5293 (under new or 
old criteria), and that no higher evaluation is assignable 
under any other potentially applicable diagnostic code.  See 
38 C.F.R. § 4.71a.  

For the foregoing reasons, the Board finds that a 60 percent, 
but no higher is warranted for degenerative disc disease from 
September 11, 1998, through January 31, 2002.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5293; DeLuca, 8 Vet. 
App. at 204-7.   

Evaluation of the Degenerative Disc Disease,
Postoperative Spinal Fusion of L5-S1 and
Laminectomy of L3-S1, for the Period
Beginning April 1, 2002

Effective February 1, 2002, the RO assigned a 100 percent 
evaluation for the veteran's service-connected degenerative 
disc disease, postoperative spinal fusion of L5-S1, and 
laminectomy of L3-S1, under the provisions of 38 C.F.R. 
§ 4.30 based on surgery and convalescence for this condition, 
and then assigned the evaluation of 40 percent, effective 
from April 1, 2002.

Physical therapy notes, dated in August 2002, reflect that 
the veteran's overall low back symptoms were improved, but 
that he still had pain when lifting objects and right 
sciatica symptoms occurred after walking too far.  In October 
2002, the veteran reported having increased pain in his back 
with any activity, which radiated into the right lateral leg. 
VA progress notes, dated in January 2003, show that the 
veteran still reported low back pain, but not the severe back 
that he used to get prior to the surgery.

The veteran underwent a VA examination in March 2003.  He 
reported having pain in his low back, with frequent flare-ups 
precipitated by any type of activity.  The VA examiner noted 
that the veteran had four episodes of incapacitating 
backaches over the past year, one of which required 
hospitalization for several days; the others required 
examination and treatment by a physician.  The veteran used a 
cane for assistance in walking, and wore a lumbosacral 
support.  The veteran reported back pain when he bends at the 
waist, and his sleep was occasionally disturbed.  On 
examination, the VA examiner noted some degree of difficulty 
for the veteran to get on and off the examining table, and to 
disrobe.  Structural examination of the lumbar spine revealed 
flattening of the lumbar lordosis, and a 17-centimeter 
midline scar, which was well-healed.  There was tenderness on 
palpation of the lower lumbar paravertebral musculature.  
There did not appear to be any lumbar muscular spasm.  Range 
of motion of the lumbar spine was to 20 degrees on flexion, 
to 0 degrees on extension, to 10 degrees on right lateral 
bending and 10 degrees on left lateral bending, and to 10 
degrees on rotation to the right and left.  Neurologic 
examination of the lumbar area revealed no atrophy of either 
lower extremity.  Straight leg raising was to 60 degrees on 
the left and 30 degrees on the right.  The left extensor 
hallucis longus was 5/5, and the right was 4/5.  Quadriceps 
strength was 5/5 bilaterally, and ankle strength was 3/5.  
Patellar reflexes were absent bilaterally; Achilles reflexes 
were present and symmetrical at +1.  The veteran was unable 
to heel walk on his right foot.  The VA examiner diagnosed 
the veteran with status-post lumbar fusion with a residual 
right L5 radiculopathy.  In addition, the VA examiner 
indicated that, during flare-ups, which occurred with varying 
frequency, the physical findings of this examination could be 
significantly different.

In this case, the medical evidence no longer supports a 
finding of pronounced intervertebral disc syndrome, following 
the veteran's surgical procedures.  While the veteran still 
complains of pain and occasional right sciatica symptoms, his 
symptoms are not as severe as prior to the surgery.  His 
symptoms more nearly equate to severe intervertebral disc 
syndrome as opposed to pronounced intervertebral syndrome.  
In this regard there is no evidence of persistent symptoms 
which are productive of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
In this regard, it is noted that the most recent neurological 
examination revealed no atrophy.  There were no spasms.  
Further, it was noted that the veteran's condition varied in 
intensity; or in other words, it was suggested that his 
condition was not, in fact, persistent.  Even during flare-
ups of pain and with repeated activity, there is no basis for 
the Board to find that the veteran's condition is so 
disabling as to warrant assignment of an evaluation in excess 
of 40 percent under Diagnostic Code 5293 (effective prior to 
September 23, 2002).

The Board has considered evaluating the veteran's disability 
under the revised criteria of Diagnostic Code 5293 (effective 
September 23, 2002).  In this case, the evidence does not 
show incapacitating episodes having a total duration of at 
least six weeks during the past 12 months to warrant an 
evaluation in excess of 40 percent.  In fact, during the last 
examination, it was noted he had only had 4 incapacitating 
episodes of back problems, and it was not suggested that such 
lasted at least 6 weeks. 

The veteran may also be afforded separate evaluations for 
chronic orthopedic and neurologic manifestations, under the 
new criteria.  Here, chronic orthopedic manifestations such 
as severe limitation of motion would warrant no more than a 
40 percent rating under Diagnostic Code 5292 given the 
findings elicited on VA examination in 2003.  A 40 percent 
rating is the highest schedular evaluation under Diagnostic 
Code 5292.  The veteran's neurologic manifestations, such as 
right L-5 radiculopathy affecting the right lower extremity, 
are addressed in the Remand following this decision.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 40 percent for degenerative disc 
disease, postoperative spinal fusion of L5-S1, and 
laminectomy of L3-S1, as of April 1, 2002, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

 Extraschedular Evaluation 

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extraschedular evaluation.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.

Since the June 2001 total left knee replacement and the 
February 2002 lumbar laminectomy and spinal fusion, each 
disability at issue in this appeal has not required any 
periods of recent hospitalization.  The veteran is not 
currently employed, so each disability is not causing marked 
interference with current employment.  While the veteran did 
report interference with employment in his former occupation 
as a farm laborer, there is no evidence of impaired earnings.  
Accordingly, the Board cannot conclude that consideration of 
an extraschedular evaluation for each disability is otherwise 
warranted.  Lastly, VA has recognized the impact of his 
service-connected disabilities on the veteran's ability to 
maintain employment by the award of a total rating.


ORDER

A rating, in excess of 20 percent, for internal derangement 
of the left knee from April 23, 1997, to June 30, 2003, is 
denied.
 
An increased rating, to 20 percent, for osteoarthritis with 
limitation of motion of the left knee from November 20, 1997, 
through October 4, 1998, is granted. 

A rating, in excess of 20 percent, for osteoarthritis with 
limitation of motion of the left knee from October 5, 1998, 
to August 3, 2000, is denied.

A rating in excess of 20 percent for osteoarthritis with 
limitation of motion of the left knee (status post 
arthroscopic surgery) from October 1, 2000, to June 5, 2001, 
is denied. 

A rating in excess of 30 percent for osteoarthritis with 
limitation of motion of the left knee, status-post left total 
knee replacement, as of August 1, 2002, is denied.  

An increased rating, to 60 percent, for degenerative disc 
disease of L5-S1, from September 11, 1998, through February 
7, 2001, is granted.

A rating in excess of 60 percent for degenerative disc 
disease of L5-S1, from February 8, 2001, to January 31, 2002, 
is denied.

A rating in excess of 40 percent for degenerative disc 
disease, postoperative spinal fusion of L5-S1, and 
laminectomy of L3-S1, as of April 1, 2002, is denied.





REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development of the claims on appeal for a 
disability rating in excess of 20 percent for right L-5 
radiculopathy affecting right lower extremity, from 
September 23, 2002; and for service connection for 
trochanteric bursitis of the right hip is warranted.  

With regard to the question of an increased rating for a 
right L-5 radiculopathy affecting right lower extremity, the 
Board notes that the evidence of record (to include the 
report of the veteran's most recent VA examination in March 
2003) is inadequate to evaluate the veteran's service-
connected radiculopathy.  Although the veteran has complained 
of experiencing radiating pain from his lower back to his 
right leg and foot, the evidence does not address all 
pertinent disability factors under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, involving the sciatic nerve, such as 
muscular atrophy, foot drop, and the severity of complete or 
incomplete paralysis.  The Board also points out that recent 
changes to the rating criteria pertaining to disabilities of 
the spine took effect on September 26, 2003.  See 68 Fed. 
Reg. 51454 (August 27, 2003).  As adjudication of the claim 
must involve consideration of both the former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00 and 07-03), medical findings responsive to the revised 
criteria are needed to properly adjudicate the claim on 
appeal.

Pertinent to the claim involving trochanteric bursitis of the 
right hip the veteran contends that service connection on a 
secondary basis is warranted.  For a grant of service 
connection on a secondary basis, the evidence must show that 
the service-connected left knee or back disabilities caused 
or is aggravating the veteran's trochanteric bursitis of the 
right hip.  More definitive medical evidence is needed, 
however, as to whether the veteran, in fact, suffers a 
current right hip disability; and if so, whether there is a 
medical relationship between any such current disability and 
service, or whether such condition was caused or is 
aggravated by the service-connected left knee disability or 
other service-connected disability.  Such opinion, based on 
both examination of the veteran and consideration of his 
documented medical history and assertions, is needed to 
fairly resolve the question on appeal.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and neurologic examination to obtain medical 
findings and opinion needed to properly evaluate and resolve 
each of the claims remaining on appeal.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claims.  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at the 
Canandaigua VA Medical Center (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the above-
referenced facility, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2003), as regards obtaining records 
from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Canandaigua VAMC all outstanding records 
of evaluation of and/or treatment for 
right L-5 radiculopathy affecting the 
right lower extremity and for 
trochanteric bursitis of the right hip, 
from February 2003 to the present, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses are associated with the 
veteran's claims file, or the time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA orthopedic and neurologic 
examination, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include nerve conduction 
studies, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Regarding the veteran's right L-5 
radiculopathy affecting right lower 
extremity, the physician should identify 
all neurological disorders of the 
veteran's right leg and foot, and 
identify which nerves are involved, if 
any.  Neuritis and neuralgia should be 
specifically ruled in or out.  The 
physician should also express an opinion 
as to the severity of the veteran's right 
L-5 radiculopathy affecting right lower 
extremity.

With respect to the veteran's 
trochanteric bursitis of the right hip, 
the physician should clearly indicate 
whether the veteran currently suffers 
from a right hip disability.  With 
respect to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability was 
caused or is aggravated by the service-
connected left knee or back 
disabilities.  If aggravation is found, 
the physician should attempt to quantify 
the extent of additional disability 
resulting from the aggravation. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO must 
document its consideration of all 
applicable criteria for evaluating the 
veteran's right L-5 radiculopathy 
affecting right lower extremity, cited to 
above. 

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for its determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



